Title: From Thomas Jefferson to Joshua Dodge, 19 April 1821
From: Jefferson, Thomas
To: Dodge, Joshua


Dear Sir
Monticello.
Apr. 19. 21.
Your favor of Jan. 1. came to hand on the 10th inst. with information from the Collector of Boston of the arrival at that port of the Cadmus capt Jones, with the Ledanon wine,, & it’s invoice. of the letter you mention of preceding date, and the articles by the brig Union of Marblehead, I have as yet heard nothing; and as she has been out long enough to excite apprehensions, I wrote immediately to Marblehead to enquire if any thing was known of her there. I shall not recieve my answer under a fortnight. the want of the invoice of the articles sent by her leaves me without any guide other than I had the last year for proportioning my remittance to my demands. I therefore now desire my friend mr Vaughan of Philadelphia; to have the same sum of 200.D. placed in Paris subject to your order, & ask you for the same articles as the last year, except that instead of the 30. galls of Vin sec de Rivesalte of M. Durand, I now ask the same quantity of Vin muscat de Rivesalte of M. Chevalier, exactly of the quality of that sent me in 1719. by mr Oliver, according to the particulars which will be specified at the foot of this letter.In making out your invoice of these wines, attention is necessary to call none of them Claret, because, by that name, our custom houses understand the red wines of Bordeaux, which are charged with a much heavier duty. I am in hopes you will be able to ship these articles in time to arrive before the end of November. indeed wines destined for America are most advantageously shipped always about the 1st week of September. because they then avoid the heats of a summer passage & storages and the storms of the winter. you are sensible how dangerous is the approach of our coast in winter; and should the Union be lost, an early supply will be the more necessary for me should my present or former remittance fall short of the articles demanded, you may either curtail there, or let the balance lie till my remittance of the next year, which shall cover all deficiencies.—after my letter of July 13. 20. having heard nothing from you till the 10th inst (9. months) I had become quite uneasy, which induces me to request you to drop a line always on reciept of my remittances that I may be under no suspence of their safe passage. I salute you with sentiments of great esteem & respect.Th: Jefferson1. gross (say 12. doz. bottles) of Bergasse’s Claret.150. bottles of Ledanon150. bottles of vin clairette de Lemoux from mr Chevalier.30. gallons of Vin Muscat de Rivesalte de M. Chevalier.24. bottles virgin oil of Aix50.℔ Maccaroni. [those of Naples preferred if to be had]6. bottles of anchovies.P. S. to the duplicate: Before sending this duplicate I learn that the brig Union is arrived at Marblehead with my wines.original thro’ J. Vaughan.dupl. thro’ office of State & mr Gallatin